Case 1:20-cv-01178-JMS-TAB Document 9 Filed 07/13/20 Page 1 of 1 PageID #: 15




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

TIMOTHY GABBARD,                                   )
                                                   )
                             Plaintiff,            )
                                                   )
                        v.                         )        No. 1:20-cv-01178-JMS-TAB
                                                   )
SPANN Deputy,                                      )
K. SHIRLEY Nurse,                                  )
                                                   )
                             Defendants.           )

                                          FINAL JUDGMENT

       The Court having this day made its Order directing the entry of final judgment, now enters

FINAL JUDGMENT. This action is dismissed without prejudice. Fed. R. Civ. P. 41(b).




          Date: 7/13/2020


ROGER A.G. SHARPE, Clerk of Court

By: __________________________
    Deputy Clerk




Distribution:

Timothy Gabbard
26884
Howard County Jail
Inmate Mail/Parcels
1800 W. Markland
Kokomo, IN 46901
